Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims with the limiations “analyzing, by one or more processors, the multitemporal remote sensed data over the defined period of time for the first region utilizing a long short-term memory (LSTM) and fully convolutional network (FCN); and generating, by one or more processors, a plurality of field objects for the first region.” which was not found in the prior art. After further consideration and applicant’s arguments and in view of the specification a long short-term memory (LSTM) and fully convolutional network (FCN) were not the same as previously interpreted by the examiner. The arguments by the attorney made clear the differences coupled with support from the specification. Using “a long short-term memory (LSTM) and fully convolutional network (FCN);” as applicant specifically uses them was not found in the prior art.  There is prior art that uses these such as (US 2021/0295501) “¶[0148] “In some embodiments, the machine learning model to be trained may include a convolutional neural network (CNN) model, a recurrent neural network (RNN) model, a long short term memory (LSTM) network model, a fully convolutional neural network (FCN) model,” however they are in the medical field and not used for the same thing as the current application, and they are simply being mentioned not used specifically as applicant does. Or in image prediction such as (US 2021/0264188) but not for region delineation and separation of fields as applicant claims and discloses. Or also for regions of paint of a car (US 2021/0224975) ¶[0353]  but not physical terrains such as the current application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/